 
 
I 
108th CONGRESS 2d Session 
H. R. 5331 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mrs. McCarthy of New York introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part B of title XVIII of the Social Security Act to repeal the reduction in Medicare payment through competitive bidding for certain items of durable medical equipment. 
 
 
1.Repeal of reduction in medicare payments through competitive bidding for certain items of durable medical equipmentSection 1834(h)(4)(C) of the Social Security Act (42 U.S.C. 1395m(h)(4)(C)), as amended by section 627(b)(1) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173), is amended by striking (and includes shoes described in section 1861(s)(12)).  
 
